The Attorney General has asked that I respond to your request for an informal opinion as to whether the Oklahoma Firefighters Pension  Retirement System may grant military service credit pursuant to 72 O.S. 67.13a (1991) in light of the language of House Bill 2228 which was passed by the legislature last session.
Title 72 O.S. 67.13a (1991) delineates specific time periods during which an individual must have served in the United States Military, to receive credit as a war veteran. One section of the above referenced statute provides:
  "War veterans, as defined above, shall receive maximum benefits available for each year of creditable service, not to exceed five (5) years, for active military service, for retirement benefits in the retirement systems within the State of Oklahoma; . . ."
Standing alone, this language would allow the Oklahoma Firefighters Pension  Retirement System to grant military service credit to those eligible members who qualified as "war veterans" pursuant to 72 O.S. 67.13a. However, the state legislature saw fit to enact House Bill 2228 which is specifically applicable to the Oklahoma Firefighters Pension  Retirement System and which specifically provides to-wit:
    "G. Prior to February 6, 1995, the state Board shall be prevented from making any payment or granting any benefit, with the exception of disability benefits for which provisions are otherwise made in 74 O.S. 49-100.1 et. seq. of this title, the actuary liability for which has not been included in such boards annual actuary report prior to May 1, 1994."
The language of the statute is quite clear. At this time, any benefit, other than those for disability benefits, whose cost has not been included in the actuarial study for the Oklahoma Firefighters Pension  Retirement System as of May 1, 1994, can not be granted by the Oklahoma Firefighters Pension  Retirement Board. As such, any military service credit benefits which were not included in the 1994 actuarial study for Oklahoma Firefighters Pension  Retirement System are not authorized by state statute and in fact are specifically prohibited by law.
The opinion expressed herein are those of the undesigned and do not constitute an official opinion of the Attorney General.
(Steven K. Snyder)